t c memo united_states tax_court leonard charles and kaye layne ekman petitioners v commissioner of internal revenue respondent docket no filed date paul croushore for petitioners james w ruger for respondent memorandum opinion couvillion special_trial_judge this case was heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency of dollar_figure in petitioners' federal_income_tax for the issues for decision are unless otherwise indicated section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure whether petitioners are entitled under sec_174 to a deduction for the cost of an automobile engine that was used in connection with a research or experimentation activity of leonard charles ekman petitioner if the automobile engine is not deductible as a research or experimentation expense whether the cost is deductible under sec_179 and if the cost of the automobile engine is not deductible under either sec_174 or sec_179 whether the engine is depreciable under sec_167 some of the facts were stipulated those facts with the annexed exhibits are so found and are incorporated herein by reference at the time the petition was filed petitioners husband and wife were legal residents of panama city florida although the issues in this case involve one item an automobile engine that was used in a research and experimental activity there are several other adjustments in the notice_of_deficiency as to which the parties reached a basis for settlement prior to trial on their income_tax return petitioners claimed schedule a itemized_deductions of dollar_figure in the notice_of_deficiency respondent disallowed these expenses as itemized_deductions but allowed schedule e expenses on rental property of dollar_figure and dollar_figure for depreciation petitioners agree to these adjustments on schedule c of their income_tax return relating to petitioners' research or experimental activity petitioners claimed expenses totaling dollar_figure that respondent totally disallowed respondent however allowed a deduction under schedule c in the amount of dollar_figure for expenses petitioners had continued petitioner is a graduate of the u s air force academy and retired after a career in the air force he possesses dual degrees from the air force academy in aeronautical engineering and political science he also has advanced degrees from other institutions of higher learning while petitioner was on active_duty in the air force he developed an interest in the porsche automobile which is manufactured in germany although porsche produced several types of engines petitioner was particularly interested in the porsche sec_4 engine from the evidence adduced at trial it appears that this engine was designed to run comfortably at speeds of to miles per hour however the engine was not designed for racing petitioner became interested in developing modifications to the engine that would increase the engine's horsepower so that the car would be adaptable for racing and still could be used as a regular street vehicle petitioner felt that there was a niche in the market for this type of vehicle although the manufacturer porsche was not interested in producing such an engine for the reason that porsche offered other types of engines for racing purposes the porsche sec_4 continued not claimed on their return in the written stipulation filed at trial with respect to the dollar_figure disallowed expenses respondent conceded that petitioners were entitled to a deduction for dollar_figure of these expenses leaving at issue dollar_figure representing the cost of the automobile engine referred to in the statement of issues engine is a v-8 engine while the other engines porsche produces are v-6 engines the engine enhancements petitioner envisioned for the sec_4 engine were modifications to the cam camshaft pistons and cylinders as well as modifications to the car's braking system and other components to complement the modifications without any modifications the porsche sec_4 engine generated approximately horsepower per liter whereas petitioner's objective was to increase the engine's horsepower to a range of to horsepower per liter for a total horsepower in excess of for a 5-liter engine petitioner began working on his concept around initially on a porsche sec_4 two-valve engine in late petitioner decided to intensify his efforts to develop the engine modifications after consultations with other mechanics who were familiar with the porsche engine it was suggested to petitioner that his concept would be more suitable for a four-valve porsche engine rather than the two-valve engine in date petitioner purchased a damaged porsche sec_4 four-valve engine on which he would make the modifications to enhance the engine later in petitioner enlisted other individuals to participate in the venture under the agreement with his partners the enhancement of the engine remained an activity of petitioner and his partners were to develop and produce the other parts and components that would complement the enhanced engine the damaged engine petitioner purchased cost dollar_figure petitioner made the necessary repairs to the engine and then made the necessary modifications to enhance the engine there is no dispute that petitioner reached his objective of increasing the engine's horsepower in arriving at that goal several other modifications were necessary along the way that petitioner apparently had not anticipated for example with the enhanced engine running at higher revolutions per minute petitioner had to make modifications to the engine's oil system these modifications were also successful in addition petitioner purchased two used porsche automobiles they provided the parts and the body into which the dollar_figure engine was placed after the engine enhancements had been completed the dollar_figure engine that petitioner modified was not intended to be sold but rather was intended to be used for purposes of making the modifications to see if such modifications would work the enhanced engine was not designed for nor was it intended to be a finished product but rather was used solely for purposes of making the modifications that if successful would be implemented on other sec_4 porsche engines and marketed respondent agrees that petitioner was engaged during in an activity that qualified as research or experimentation under sec_174 respondent after issuance of the notice_of_deficiency conceded petitioners' entitlement to a deduction of various expenses for research or experimentation on the subject engine dollar_figure for cam development dollar_figure for piston development dollar_figure for engine block development and dollar_figure for cylinder head development totaling dollar_figure respondent maintains that the dollar_figure paid_by petitioner for the damaged porsche sec_4 engine does not constitute a research or experimentation expense on the ground that the engine constituted the acquisition of another's patent model production or process under sec_1_174-2 income_tax regs and therefore the cost of the engine is not deductible respondent further contends that the engine was an asset used in connection with research or experimentation under sec_1_174-2 and income_tax regs and therefore could not be expensed but could only be depreciated however respondent further contends that no depreciation should be allowed because the engine was not placed_in_service during petitioners contend that the dollar_figure cost of the engine constitutes a research or experimentation expense that is fully deductible in under sec_174 or alternatively under sec_179 or as a final alternative that the cost of the engine may be depreciated under sec_167 deductions are a matter of legislative grace and the taxpayer must satisfy the specific statutory requirements claimed to reduce a tax_liability 292_us_435 the determinations of the commissioner in a notice_of_deficiency are presumed correct and the taxpayer has the burden of proving that the determinations are in error rule a 290_us_111 sec_174 permits a taxpayer to deduct currently research_and_experimental_expenditures that are paid_or_incurred during the taxable_year in connection with the taxpayer's trade_or_business the term research or experimental expenditures is defined in the regulations as expenditures incurred in connection with the taxpayer's trade_or_business which represent research_and_development costs in the experimental or laboratory sense the term includes generally all such costs incident to the development of an experimental or pilot_model a plant process or similar_property and the improvement of already existing property of the type mentioned sec_1_174-2 income_tax regs kollsman inv corp v commissioner tcmemo_1986_66 affd 870_f2d_89 2d cir sec_1_174-2 income_tax regs provides that the term research or experimental expenditures among other things does not include the costs of acquiring another's patent model production or process respondent asserts that this provision precludes petitioners from claiming the cost of the porsche sec_4 engine as a research or experimentation expense because the porsche engine was a patent or model of porsche the manufacturer the court finds it unnecessary to pass upon the merits of this argument sec_174 and sec_1_174-2 income_tax regs provide generally in pertinent part that expenditures_for the acquisition of property that is subject_to an allowance for depreciation under sec_167 are not deductible under sec_174 irrespective of the fact that the property may be used by the taxpayer in connection with research or experimentation however this portion of the regulations provides further that if any part of the cost or acquisition of depreciable_property is attributable to research or experimentation see subparagraphs and of this paragraph sec_1_174-2 income_tax regs subparagraph then provides that expenditures_for research or experimentation which result as an end product of the research or experimentation in depreciable_property to be used in the taxpayer's trade_or_business may subject_to the limitations of subparagraph be allowable as a current_expense deduction under sec_174 sec_1_174-2 income_tax regs the referenced subparagraph then provides that the deductions allowable in connection with the property are limited to amounts expended for research or experimentation and that amounts expended for research or experimentation do not include the costs of the component materials of the depreciable_property the costs of labor or other elements involved in its construction and installation or costs attributable to the acquisition of the property sec_1_174-2 income_tax regs an example in subparagraph is that of a taxpayer who undertakes to develop a new machine for use in his business the taxpayer expends a total of dollar_figure on the project of which dollar_figure represents the actual costs of material labor etc to construct the machine and dollar_figure represents research costs that are not attributable to the machine itself in this example the dollar_figure research costs are deductible but the dollar_figure costs are not deductible and must be charged to the asset account the machine in this case petitioner's payment of dollar_figure for the porsche engine represented the cost of an asset that was of a character subject_to an allowance for depreciation and that was used in connection with research or experimentation since the dollar_figure was for the acquisition of such an asset that amount is not deductible as a research or experimentation expense sec_1 b and income_tax regs all other expenses petitioner incurred in connection with the enhancement of the engine represented deductible research or experimentation expenses and indeed respondent has allowed those expenses as deductions for the dollar_figure acquisition_cost however the court sustains respondent's determination that no deduction is allowed under sec_174 petitioners contend alternatively that the dollar_figure cost of the porsche engine is deductible under sec_179 under sec_179 a taxpayer may elect to treat the cost of any sec_179 property as a current_expense in the year such property is placed_in_service sec_179 the aggregate cost that a taxpayer may deduct under sec_179 for the year may not exceed dollar_figure sec_179 provides that an election must a specify the items of sec_179 property to which the election applies and the portion of the cost of each of such items which is to be taken into account under subsection a and b be made on the taxpayer's return of the tax imposed by this chapter for the taxable_year petitioners made no election on their income_tax return for to expense the dollar_figure under sec_179 for the porsche sec_4 engine they are precluded from making that election at this time starr v commissioner tcmemo_1995_190 affd without published opinion 94_f3d_1146 9th cir petitioners next argue that if the subject engine's cost cannot be expensed under either sec_174 or sec_179 the cost years the dollar limitation has been increased for subsequent should be capitalized and petitioners should be entitled to a recovery for depreciation under sec_167 sec_167 provides in part for the allowance of a depreciation deduction with respect to property_used_in_the_trade_or_business the court disagrees with respondent's factual premise the engine was acquired by petitioner in date and the record supports a finding that the research_and_experimentation was a trade_or_business of petitioner and was conducted during the engine therefore was placed_in_service during petitioners therefore are entitled to a depreciation deduction for the cost of the engine for decision will be entered under rule
